ORDER *
The district court’s order denying stay and abeyance of Thomas Ovia Haithcock’s federal habeas corpus action is not a final, appealable order under 28 U.S.C. § 1291. The collateral order doctrine does not apply in this case because Haithcock will be able to appeal the denial of the motion for stay and abeyance after the district court disposes of Haithcock’s petition. See Olvera v. Giurbino, 371 F.3d 569, 574 (9th Cir.2004) (reviewing a denial of a motion for a stay and abeyance on appeal after the underlying petition was dismissed). Because Haithcock only appeals the order denying stay and abeyance, we dismiss Haithcock’s appeal for lack of appellate jurisdiction.
SO ORDERED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.